UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13E-3 (Rule 13E-100) RULE 13E-3 TRANSACTION STATEMENT Under Section 13(e) of the Securities Exchange Act of 1934 Pre-Paid Legal Services, Inc. (Name of Issuer) Pre-Paid Legal Services, Inc. Harland C. Stonecipher Randy Harp Steve Williamson (Name of Persons Filing Statement) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number of Class of Securities) Keri Prince General Counsel Pre-Paid Legal Services, Inc. One Pre-Paid Way Ada, Oklahoma 74820 (580) 310-7645 (Name, address and telephone number of person authorized to receive notices and communications on behalf of the persons filing statement) With copies to: Scott J. Davis Bruce F. Perce Mayer Brown LLP 71 South Wacker Drive Chicago, Illinois 60606-4637 (312) 782-0600 This statement is filed in connection with (check the appropriate box): x The filing of solicitation materials on an information statement subject to Regulation 14A, Regulation 14C or Rule 13e-3(c) under the Securities Exchange Act of 1934. c The filing of a registration statement under the Securities Act of 1933. c A tender offer. c None of the above. Check the following box if the soliciting materials or information statement referred to in checking box (a) are preliminary copies: x Check the following box if the filing is a final amendment reporting the results of the transaction: c CALCULATION OF FILING FEE Transaction Valuation*
